Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


Lydia Metcalf, Appellant                                Appeal from the 123rd District Court of
                                                        Panola County, Texas (Tr. Ct. No. 2015-C-
No. 06-17-00211-CR          v.                          0290).    Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                            Moseley participating.



        As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render a judgment of
acquittal.
        We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                        RENDERED OCTOBER 16, 2018
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk